The opinion of the court was delivered by
Hopkins, J.:
This is a disbarment proceeding filed against the accused by the state board of law examiners March 19, 1926. The complaint contained various charges of dishonorable and nonprofessional conduct on the part of the accused, among which were soliciting business and fraud and deceit.
The Hon. Plenderson Martin, of Lawrence, was appointed commissioner, heard evidence, made a painstaking personal examination into all the charges touching the conduct of the accused, and reported thereon. The matter was ably presented on oral argument and has had careful consideration in all its details. A recapitulation of the evidence and commissioner’s report is not necessary and would serve no useful purpose. The charges are fully sustained, and it is proper that an order of disbarment of the accused from the practice of law in this state should be entered.
It is so ordered.